Citation Nr: 1339585	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  06-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral plantar fasciitis prior to October 28, 2010, and in excess of 30 percent from October 28, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to March 1978 and from June 1978 to October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for the Veteran's service-connected bilateral plantar fasciitis.  A January 2012 rating decision increased the rating to 30 percent, effective October 28, 2010 (date of a VA examination).  The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded this claim in February 2009 so that the Veteran could be scheduled for a hearing to be conducted by a Veterans Law Judge.  This hearing, in the form of a videoconference hearing, was conducted by the undersigned in September 2009.  A transcript of the hearing is associated with the Veteran's claims file.  

In September 2010 and in June 2013, the case was remanded again for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Prior to October 28, 2010, the Veteran's bilateral plantar fasciitis was manifested by objective evidence of marked pronation and abduction, pain on manipulation, swelling and callosities, which reasonably reflected a disability picture that was analogous to severe acquired flatfoot (pes planus); extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation was not shown.

2.  From October 28, 2010, the Veteran's bilateral plantar fasciitis has been manifested by pain, marked pronation, and tenderness of plantar surfaces of the feet, which is not improved by orthopedic shoes or appliances; these symptoms reasonably reflect a disability picture that is analogous to pronounced acquired flatfoot (pes planus).

3.  From April 20, 2006 to July 2, 2009, the Veteran's service-connected disabilities met the schedular criteria for a TDIU rating; however, the competent evidence of record does not show that his service-connected disabilities were of such nature and severity as to have precluded him from securing or maintaining substantially gainful employment for this period of time.

4.  From July 2, 2009, to October 29, 2009, the Veteran's service-connected disabilities met the schedular criteria for a TDIU rating; the competent evidence of record also reasonably establishes that his service-connected disabilities were of such nature and severity as to have precluded him from securing or maintaining substantially gainful employment for this period of time. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral plantar fasciitis warrants staged ratings of 30 percent prior to October 28, 2010, and of 50 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.1, 4.3, 4.7, 4.21, 4.71a Diagnostic Code (Code) 5276 (2013).

2.  The schedular criteria for TDIU are met for the period from April 20, 2006 to July 2, 2009; however, a TDIU rating is not is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2013).

3.  The schedular criteria for TDIU are met for the period from July 2, 2009 to October 29, 2009, and a TDIU rating for such period of time is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In a claim for increase, the VCAA requirement is generic notice; that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An April 2006 VCAA letter sent to the Veteran provided him with compliant notice.  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports from VA examinations conducted in May 2006, October 2010, and in March 2011; postservice treatment records; Social Security Administration (SSA) records; the Veteran's lay statements; and the transcript of the September 2009 videoconference hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence.

The Veteran was also provided an opportunity to set forth his contentions on the claim for an increased rating for bilateral plantar fasciitis during the September 2009 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2009 hearing, the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Factual Background

The Veteran's claim for an increased rating for his bilateral plantar fasciitis was received on April 20, 2006.

On May 2006 VA examination, the Veteran complained of pain in his feet that was worse in the morning and after brief periods of rest.  He denied weakness or fatigability in his feet, and noted that the pain did not affect his ability to stand or walk.  He further reported that he had tried orthotic inserts on several different occasions in the past without any beneficial effect.  Regarding his employability, the Veteran stated he was currently employed by the postal service which required him to be on his feet quite a bit, and as a result experienced pain at work.  He also stated that he did not participate in any recreational activity because of his feet and back.  On physical examination, the Veteran had a corn on the second toe of his right foot and calluses on the medial aspect of both big toes.  No edema was noted; his toes appeared normal; his nails were generally well kept; pulses were easily palpable; and no onychomycosis was noted.  Restrictive motion was also not noted, although there was some pain with eversion of the left ankle.  The examiner noted that the pain was along the same area where the Veteran had previously undergone surgery of the left ankle.  Tenderness along the calcaneus and the plantar fascia into the arch was also noted.  There was no evidence of abnormal weight-bearing, weakness, instability, or flat feet.  Bilateral plantar fasciitis was diagnosed.

In the Veteran's July 2006 notice of disagreement (NOD), he stated that the May 2006 VA examiner "did not ask [him] about 'pronation, swelling, pain on manipulation, or look for callosities,'" because he was more interested in his back.  

In November 2006, the Veteran submitted a statement from his physician, T.W.G., D.O., who stated that he was an orthopedic specialist/surgeon who had been treating the Veteran's orthopedic conditions, in part, for over two years.  He stated that he was aware of the Veteran's bilateral, chronic, plantar fasciitis with marked pronation and abduction, pain on manipulation, swelling and callosities.

December 2006 to September 2008 VA treatment records show that in January 2008, the Veteran consulted with a podiatrist for complaints of pain in the right great toe and right great toe joint after his right hip replacement.  He reported having plantar fasciitis on and off since the early 1990s and noted that he had been treated in the past with orthotics that were uncomfortable and with cortisone injections.  Objective findings from this examination included hallux valgus with bunion in the right foot with limitation of sagittal plane motion, pes planus, pedal pulses intact, and X-rays showing osteoarthritis of the right first metatarsophalangeal joint (MPJ).  The Veteran's right leg was also noted to be 3/4 inches shorter than the left.  Hallux valgus with arthritis of the right first MPJ and limb length discrepancy was assessed.  The Veteran was then referred to prosthetics for orthotic inserts.

SSA records show that the Veteran was considered disabled for SSA purposes as of July 4, 2009.  His primary diagnosis was chronic venous insufficiency, and his secondary diagnosis was osteoarthritis and allied disorders.  Treatment records associated with the Veteran's claim for SSA benefits show that he was known to have problems with his feet, to include difficulty in walking, hallux limitus of the right first toe, tendonitis peroneal, and tendon rupture of the left extensor digitorum brevis.  No specific treatment for any of these conditions was noted in the records.

On October 29, 2009, the Veteran submitted a VA Form 21-8940, requesting increased compensation based on unemployability (TDIU).  He indicated that he last worked full-time as a custodian for the U.S. Postal Service on July 2, 2009, and that his disability affected full-time employment on July 4, 2009.  He also stated that the recurrent blood clotting disorder involving his legs affected his employment.  Also affecting his employment was the fact that he could not be on his feet for any extended period of time; no more than 50 minutes.  He also had degenerative disc disease with radiculopathy type pain and arthritis.  These conditions caused him to experience constant pain and be limited in his walking ability.  He also noted that he required oral morphine as well as Dilaudid to control his pain; both medications caused him to experience drowsiness and dizziness.  

On October 28, 2010 VA examination, the Veteran reported that he had previously undergone steroid injections to both feet with temporary relief and tried various orthotic inserts without any response.  His current complaints consisted of diffuse and constant plantar and heel pain, which he described as 7/10 on a scale of 1 to 10.  He also indicated that the pain was aggravated with any standing or walking.  He could stand about 5 minutes and walk approximately 20 feet before the pain forced him to sit down.  He took MS-Contin and Dilaudid with "good" relief and used a cane, in part, due to his foot problems.  He did not have any discrete flare-ups.  He reported that he retired in July 2009 due to this and other medical disabilities, and required the assistance of his wife when showering.  On physical examination, there were no corns on either foot but there were calluses over the medial aspects of the great toes.  There was 3+ pitting edema of both feet and there was almost complete loss of the arches bilaterally with non-weight bearing and complete loss with weight bearing.  The Achilles tendons were normal in alignment and nontender to manipulation.  There was restriction of toe flexion with pain throughout, and there was also bilateral plantar tenderness to palpation as well as tenderness at the calcaneal attachments of the plantar fascia of both feet.  It was difficult for the Veteran to bear weight on either foot.  Strength was 4/5 bilaterally for toe flexion and plantar flexion.  There was no instability.  Plantar fasciitis was diagnosed.

On March 2011 VA examination, conducted in conjunction with the Veteran's then-pending claim for TDIU, the Veteran noted that he experienced pain in both feet on a daily basis.  He denied using inserts and indicated that he had never had surgery on his feet nor had he undergone any recent physical therapy for his feet.  He indicated that his feet problems had contributed to limitations in his work and daily life, and described them as consistent problems.  He noted that he could stand for a maximum of five minutes and walk for only a few steps.  On physical examination, the Veteran's feet revealed no significant corns, calluses, or edema.  He had a moderate to severe degree of pes planus bilaterally, and the Achilles tendons were tender but normal in alignment.  All of the feet appeared painful and restricted; they were also diffusely and bilaterally tender.  He walked in a slow mincing fashion with marked pronation of both feet, and he was unable to stand on tiptoe.  After additional diagnostic testing, the following were diagnosed: degenerative joint disease, pes planus, plantar fasciitis, and hallux valgus deformity of both feet.

C. Legal Criteria and Analysis

Increased rating for plantar fasciitis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's bilateral plantar fasciitis has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Codes 5299-5276, for the period prior to October 28, 2010, and a 30 percent rating from that date.  [The hyphenated codes are intended to show that the Veteran's bilateral plantar fasciitis is rated by analogy as bilateral pes planus (flatfoot) under Code 5276.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").]  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent prior to October 28, 2010, and a rating in excess of 30 percent from October 28, 2010.

Code 5276 provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5276.

Code 5284 provides a 10 percent rating for other foot injuries that are moderate.  Other foot injuries that are moderately severe or severe are assigned a 20 percent and 30 percent rating, respectively.  The note to Code 5284 states that a 40 percent rating will be assigned where there is an actual loss of use of the foot. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  

Prior to October 28, 2010

A 10 percent rating has been assigned for this period of the appeal period.  On longitudinal review of the evidentiary record, the Board concludes that prior to October 28, 2010, the Veteran's bilateral plantar fasciitis warranted a 30 percent rating.  In particular, treatment records and the VA examination reports prior to October 28, 2010, show that the Veteran's bilateral plantar fasciitis resulted in objective evidence of calluses on his toes and pain on manipulation and use.  The Veteran's orthopedic surgeon also reported in statement received in November 2006 that the Veteran's bilateral plantar fasciitis was manifested by marked pronation and abduction, pain on manipulation, swelling and callosities.  Such a disability picture reasonably reflects a disability that is rated by analogy to severe pes planus, and thus warrants a 30 percent rating under Code 5276.  See 38 C.F.R. § 4.71a.

The Board has further considered whether a still higher (50 percent) schedular rating might be warranted under Code 5276 for this period of time.  Inasmuch as extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation were not shown, the Board concludes that a further increase in the schedular rating (to 50 percent) under Code 5276 is not warranted.  See 38 C.F.R. § 4.71a.  Notably, the Veteran's treatment records for this time period and the May 2006 VA examination report do not show that spasms and malalignment of the feet were noted.  There is also no evidence showing that repetitive use of the feet resulted in fatigue, weakness, or lack of endurance.

The Board has also considered whether the Veteran's plantar fasciitis should be rated separately for each foot under Code 5284, for other foot injuries.  In this regard, the Board notes that the Veteran's symptoms prior to October 28, 2010, are wholly encompassed by those enumerated under Code 5276, for bilateral pes planus.  See, e.g., November 2006 statement from T.W.G., D.O.  More importantly, when the Veteran was seeking entitlement to service connection for his feet, he was not claiming he sustained an injury to his feet in service.  Rather, he noted he had had bilateral pes planus all of his life, but that his feet began to bother him in the early 1990s.  See July 1994 VA examination report.  Thus, the Board finds that to rate the Veteran's bilateral foot disorder by analogy to an "other foot injury" would not be appropriate, particularly when the Veteran's symptoms so closely resemble those of pes planus.  

Regardless, even if the Board considers this code in determining whether a higher rating is warranted, the Board finds that it does not provide the Veteran with a higher rating.  While the Veteran's bilateral plantar fasciitis for this part of the appeal period closely resembles that of severe pes planus, it is not shown by the record that his foot disability would be characterized as a severe or moderately severe "other foot injury" under Code 5284.  Code 5276 describes the symptoms that contemplate a severe disability; Code 5284, however, does not.  As was noted above, the Veteran's bilateral plantar fasciitis was manifested by marked pronation, calluses on his toes, pain on manipulation and use, pronation and abduction, and swelling.  These symptoms are not shown to have a severe or moderately severe effect on the Veteran's feet when considered as a whole.  Indeed, a January 2008 VA treatment record highlights that the Veteran has other feet diagnoses, which contribute to his overall pain; such diagnoses include, but are not limited to, hallux valgus with bunions in the right foot with limitation of sagittal plane motion, and osteoarthritis of the right first MPJ.  As these conditions are not service connected of shown by the record to be related to the Veteran's bilateral plantar fasciitis, their effects may not be considered when rating the Veteran's service-connected bilateral plantar fasciitis under Code 5284.

For these reasons and because the Veteran's symptoms are directly contemplated by Code 5276, the Board finds that his bilateral plantar fasciitis is more appropriately rated (as 30 percent disabling) under that Code prior to October 28, 2010.

From October 28, 2010

From October 28, 2010, the Board concludes that an increased 50 percent rating is warranted under Code 5276 for the Veteran's bilateral plantar fasciitis, as such rating affords a better approximation of the disability picture presented.  The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 50 percent schedular rating under Code 5276; specifically, marked inward displacement and severe spasm of the tendo achillis on manipulation are not shown.  However, marked pronation was shown along with some degree of tenderness of the plantar surfaces of the feet.  The Veteran was noted to have difficulty bearing weight on both feet, and his toe flexion was restricted with pain throughout.  The record also clearly shows that the Veteran's condition has not improved with use of orthotics and that he now requires the use of a cane, in part, because of his feet.  Given the chronic, progressive nature and symptomatology of the disability at issue, the Board finds that a 50 percent rating under Code 5276 best reflects the disability picture shown.  This is the maximum rating assignable under Code 5276.  

The Board has considered whether separate ratings under Code 5284 would provide a rating in excess of 50 percent.  The only way for the Veteran to get a higher rating under this Code is to find that each foot warrants a 30 percent rating, which contemplates severe "other foot injury" disabilities of each foot.  The Board finds that the evidence does not support such a finding.  At the time of the March 2011 VA examination report, the examiner found that the Veteran's feet revealed no significant corns, calluses, or edema.  He described the Veteran's pes planus as being moderate to severe in degree.  The Achilles tendons were tender but in normal alignment.  The Veteran's feet were painful and restricted.  The Veteran was still walking at that time with a walker.  In other words, the Veteran was using his feet.  The examiner described the Veteran's pronation as marked.  The Board does not find that such clinical findings establish severe overall foot disabilities to warrant 30 percent ratings for each foot.  Additionally, when the Veteran was examined in October 2012, the examiner was asked what disabilities impact the Veteran's mobility.  At that time, the Veteran was using a wheelchair.  The examiner attributed the Veteran's difficulty with mobility to other service-connected disabilities (other than the bilateral plantar fasciitis).  This further supports a finding that the Veteran would not be entitled to 30 percent ratings for each foot.  Accordingly, applying Code 5284 does not provide a basis to award the Veteran a rating in excess of 50 percent.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral plantar fasciitis with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's bilateral plantar fasciitis is manifested by symptoms directly contemplated by the 30 percent schedular rating currently assigned for the period prior to October 28, 2010, and the 50 percent schedular rating currently assigned from October 28, 2010.  He has not complained of and his postservice treatment records and VA examination reports are silent for any complaints not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.  

Additionally, even if the schedular criteria are not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  In particular, the evidence does not suggest and the Veteran does not allege that he has been hospitalized as a result of his plantar fasciitis.  Regarding his employment, the Veteran has indicated that he was required to be on his feet for periods of time, which caused him to experience pain in his feet.  Apart from the increased pain in his feet while working, the Veteran has not asserted that this condition otherwise interfered with his ability to work, such as causing him to miss work.  In light of the foregoing, the Board finds that this case does not reveal an exceptional or unusual disability picture so as to warrant a referral for extraschedular consideration.

TDIU.

The Court has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley. According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293.  

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley, 22 Vet. App. at 290-91.

In this case, the Veteran is in receipt of TDIU from October 29, 2009, to October 28, 2010, and a 100 percent combined schedular rating for his service-connected disabilities from October 28, 2010.  He has also been awarded SMC from October 29, 2009; this award is based on his depressive disorder as a single disability upon which a TDIU rating is based with additional service-connected disabilities independently ratable at 60 percent or more.  Because the Veteran has been in receipt of either a TDIU rating or a 100 percent combined schedular rating from October 29, 2009, and has also been in receipt of SMC from that date, the claim for a TDIU from October 29, 2009 is moot.  Bradley, 22 Vet. App. at 293.

However, for the period prior to October 29, 2009, the evidence of record shows that the Veteran has claimed that he retired, in part, because of his bilateral plantar fasciitis.  In accordance with Rice, a claim for TDIU from April 20, 2006 (the date of the Veteran's increased rating claim) to October 29, 2009, remains under consideration and will be addressed herein.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

From April 20, 2006 to October 29, 2009, the Veteran's service-connected disabilities and respective ratings were: depressive disorder, rated 30 percent from October 24, 2006 to October 21, 2009, and 70 percent from October 21, 2009; low back disability, rated 40 percent; total right hip arthroplasty, rated 10 percent from October 24, 2006 to March 23, 2007, 100 percent from March 23, 2007, to May 1, 2008, and 30 percent from May 1, 2008; bilateral plantar fasciitis, now rated 30 percent (per the above decision); bilateral tinnitus, rated 10 percent; right hip arthritis, rated 10 percent from October 24, 2006 to September 1, 2008; radiculopathy of the right lower extremity, rated 10 percent; left hip strain, rated 10 percent from July 31, 2007; septal rhinoplasty status post nasal fracture, rated 0 percent; pilonidal cyst, rated 0 percent; acne, rated 0 percent from July 28, 2005; and bilateral hearing loss, rated 0 percent from April 28, 2006.  Given these ratings, it is clear that from April 24, 2006 to October 29, 2009, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met.  

To establish entitlement to TDIU from April 24, 2006 to October 29, 2009, however, it must also be shown that due to service-connected disabilities alone the Veteran was unable to secure or pursue substantially gainful employment.  The evidence shows that prior to July 2, 2009, the Veteran was not prevented from securing or pursuing substantially gainful employment as a result of his service-connected disabilities; however, from that date, he was.  

In particular, the evidence of record shows that prior to July 2, 2009, the Veteran was employed as a custodian by the U.S. Postal Service.  In his October 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that prior to the date that he last worked full-time, on July 2, 2009, he was working 40 hours a week.  Thus, the record does not show and the Veteran does not allege that his employment prior to July 2, 2009, should be characterized as marginal employment and/or that any special accommodations had to be made to enable him to hold this position.  

From July 2, 2009, the Veteran stopped working full-time as a result of his service-connected disabilities.  See October 2009 VA Form 21-8940.  This is confirmed by the Veteran's SSA records, which show that he was considered disabled for SSA purposes on July 4, 2009.  As the Veteran met the schedular requirements for an award of TDIU at that time and the evidence shows that he was no longer able to work due to his service-connected disability, the Board finds that he is entitled to an award of TDIU effective from July 2, 2009 (but not earlier).


ORDER

Staged increased ratings of 30 percent prior to October 29, 2009, and 50 percent from that date are granted for the Veteran's bilateral plantar fasciitis, subject to the regulations governing payment of monetary awards.

A TDIU rating is denied for the period prior to July 2, 2009.

A TDIU rating is granted for the period from July 2, 2009, to October 29, 2009, subject to the regulations governing payment of monetary awards.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


